 III theMatter of NATIONAL CARBIDE CORPORATION,EMPLOYERandELEC-TRICALWORKERS UNION,LOCAL No. 369,INTERNATIONAL BROTHER-HOOD OF ELECTRICALWORKERS,AFL, PETITIONERCase No. 9-R-2678.-Decided May3, 194.8Cllr.Tom E. Clarke,of New YorkCity,for the Employer.Mr. JamesE. Noe,of Louisville,Ky., for the Petitioner.Mr. C. W.Anderson,of Louisville,Ky., for the Intervenor.DECISIONANDORDERUpon a petition duly filed, hearing in this case was held at Louis-ville,Kentucky, on August 6, 1947, before Allen Sinsheimer, Jr., hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed' At the hearing theEmployer moved to dismiss the petition on the ground that the unitsought is inappropriate.The hearing officer referred the motion tothe Board for ruling thereon.For reasons appearing hereinafter themotion is hereby granted.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERNational Carbide Corporation, a Delaware corporation, operates anumber of plants throughout the United States, including one locatedat Louisville, Kentucky, which plant is alone involved in this proceed-ing.At its Louisville plant the Employer is engaged in the manufac-ture of calcium carbide, acetylene, nitrogen and oxygen.The Em-ployer purchases annually raw materials consisting of coke and lime,valued in excess of $2,000,000, of which 70 percent is obtained fromsources outside the State of Kentucky.The Employer manufacturesand sells annually finished products valued at more than $4,000,000,77 N. L R. B, No. 76.454 NATIONAL CARBIDE CORPORATION455of which about 5 percent is shipped to points outside the State ofKentucky.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDThe Petitioner is a labor organization, affiliated with the AmericanFederation of Labor, claiming to represent employees of the Employer.International Brotherhood of Firemen and Oilers, Local No. 320,herein called the Intervenor, is.a labor organization affiliated withthe American Federation of Labor, claiming to represent employeesof the Employer.III.THE ALLEGED APPROPRIATE UNITThe Petitioner seeks a unit of all electrical maintenance journey-men and apprentices employed in the electrical maintenance depart-ment of the Employer.' The Intervenor, currently the bargainingrepresentative for a plant-wide unit of the Employer's production andmaintenance employees, including those requested herein by the Peti-tioner, agrees that the unit sought is appropriate.The Employeropposes the severance of the employees in its electrical maintenancedepartment from the plant-wide unit.The Employer's operations at its Louisville plant 2 are divided into4 main divisions, referred to as coke drying and raw materials, furnace,crushing and packing, and maintenance.The maintenance division,which has approximately 60 employees, is under the general super-vision of the plant superintendent, and consists of the mechanicaland electrical departments which have 50 and 10 employees, respec-tively.Of the 10 employees in the electrical maintenance depart-ment, 7 are first-class maintenance men, 1 is a second-class maintenanceman and 2 are helpers.Each of the 2 maintenance departments isunder separate immediate supervision.The electrical maintenance department employees do general main-tenance and repair work on electrical machinery located throughoutthe plant.The Employer makes no extensive electrical repairs at itsplant because these employees are not qualified to do this work. Itappears that the electrical employees devote about 50 percent of theirtime to the performance of routine electrical duties which include cor-1The Employerasserts thatit hasno classification of journeymen or apprentices in itselectricalmaintenance department and, apparently,no trainingprogram toenable itsemployees to attain this status2The Employer has about 325 productionand maintenanceemployees at this plant. 456DECISIONS OF NATIONAL LABOR RELATIONS BOARDrecting the cause of trouble in electric circuits, checking 1 iring inelectricmotors and unchoking electric elevator conveyors.The re-mainder of their time is spent doing numerous odd jobs that are notelectrical in character, viz., painting, cutting weeds, taking care ofthe control valves on air compressors, and operating gasoline andelectric pumps.The record reveals that the supervisor of the elec-tricalmaintenance department, who is an electrical engineer, is theonly employee in that department qualified to handle all types ofelectrical operations.It also appears that there are employees inthe mechanical maintenance department who can perform most of theelectricalmaintenance operations which are carried on by the elec-trical employees.In view of the fact that the electrical maintenance employees spendabout 50 percent of their working time in the performance of elec-trical duties which are routine and do not require the exercise of theskills generally attributable to the electrical craft, we believe thatthey are not a craft group of the type which we have customarily foundmight constitute a separate appropriate bargaining unit.We per-ceive, therefore, no justification in the present record for severing thisgroup of employees from the existing plant-wide unit.3Accordingly,we find the proposed unit inappropriate and we shall order that thepetition be dismissed.ORDERUpon the basis of the above findings of fact and the entire recordin the case, the National Labor Relations Board hereby orders that thepetition for investigation and certification of representatives of em-ployees of National Carbide Corporation, Louisville, Kentucky, filedherein by International Brotherhood of Electrical Workers, AFL, be,and it hereby is, dismissed.MEMBERS REYNOLDS and GRAY took no part in the consideration ofthe above Decision and Order.3 SeeMatter of Hardy Plastties & Chemical Corporation,76 N. L.R. B. 463 ;Matterof General Motors,76 N.L. R B 879;Matter of Charles Eneu Johnson and Company, 77N L. R B. 41 ; cf.Matter of Waldorf Paper Products Company, 76N. L. R. B. 127.